DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “said tracking mechanism” in line 4 needs to be changed to “said tracking device”, and the phrase “a screen” in lines 8-9 needs to be changed to “the screen”.  Appropriate corrections are required.
Claims 3 and 4 are each objected to because of the following informalities:  the semicolon “;” at the end of line 2 needs to be changed to a period “.”.  Appropriate corrections are required.
Claim 9 is objected to because of the following informalities:  the phrase “the user’s height” in lines 3-4 needs to be changed to “a user’s height”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites: “a transmitter which transmits data to a processing device… a processing device having a screen”, and it is not clear whether not “a processing device” recited in line 7 is referring to the same “a processing device” recited in line 5. If “a processing device” recited in line 7 is referring to the same “a processing device” recited in line 5, applicant is suggested to change the phrase “a processing device” in line 7 to “said processing device” or “the processing device” to overcome this rejection. Further clarification and appropriate corrections are respectfully requested. Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mahr (US 2017/0216665 A1) in view of Mayr (US 2012/0283080) and O’Brien (US 2015/0038302 A1).
Regarding claim 1, Mahr teaches a system for tracking movements during exercise, the system comprising: an exercise apparatus having a rod (106), and a tracking device (101), wherein said tracking mechanism comprises a gyroscope, a processor, a power source (¶ [0019]), and a transmitter which transmits data to a processing device/multimedia device (abstract, ¶ [0005], ¶ [0021], since activity data can be transmitted from the processor to a multimedia device/a processing device, a transmitter has to exist); a sensor device (i.e. cameras (170), Fig. 7); and a processing device/multimedia device (140) having a data processor (150)) having a screen (907, Fig. 9, abstract, ¶ [0006], ¶ [0040]), said processing device calculating a first position of said sensor with regard to said tracking device (Fig. 9, ¶ [0007]-[0008], ¶ [0021]-[0022], ¶ [0027]-[0040]). 
 Mahr teaches the processing device can determine a map of the movement path of the weight bar using position data to output the movement path as a performance metric and to compare the movement path to an expected movement path (¶ [0008], ¶ [0022], ¶ [0040]). However, Mahr is silent about said processing device connected to the screen displaying a notification if said first position is outside of an acceptable area calculated by said processing device.
Regarding claim 1, Mayr teaches a system for tracking movements during exercise, the system comprising: an exercise apparatus having a rod (handle 4 of dumbbell), and a tracking device (Figs. 3-4), wherein said tracking mechanism comprises a gyroscope (19, last two lines of ¶ [0010]), and a transmitter which transmits data to a processing device/controller unit (21) of mat (2) (¶ [0023], since signals are being transmitted to the controller unit, a transmitter must exist); a sensor device (17); and a processing device unit having a screen (26), said processing device calculating a first position of said sensor with regard to said tracking device, said processing device connected to a screen displaying a notification if said first position is outside of an acceptable area calculated by said processing device (¶ [0006], ¶ [0023], ¶ [0026]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahr’s invention said processing device connected to the screen displaying a notification if said first position is outside of an acceptable area calculated by said processing device as taught by Mayr in order to prevent the user from performing exercises incorrectly and thereby getting injured and enable use of the device for rehabilitation exercises and guiding the user’s motion through such exercises.

Mahr as modified by Mayr is silent about the exercise apparatus having one or more wheels which rotate freely about said rod. 
Regarding claim 1, O’Brien teaches an exercise apparatus having a rod (10), and one or more wheels (i.e. weight plate) which rotate freely about said rod (¶ [0019]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahr’s invention in view of Mayr with one or more wheels (weight plate) that rotate independently of the rod as taught by O’Brien in order to reduce torque and stress on a lifter (lifter’s wrists) when the lifter performs certain exercises (see ¶ [0019] of O’Brien).

Regarding claim 2, Mahr in view of Mayr and O’Brien teaches wherein said processing device calculates a second position of said sensor with regard to said tracking device (Mahr: ¶ [0008], movement path can be mapped using position data, Mayr: ¶ [0006], ¶ [0023], ¶ [0026], a change in position is also being monitored and calculated). 
Regarding claim 3, Mahr in view of Mayr and O’Brien teaches wherein said processing device calculates a speed at which said exercise apparatus was displaced with respect to said sensor device (Mahr: ¶ [0007], ¶ [0021], ¶ [0023], ¶ [0039]).  
Regarding claim 4, Mahr in view of Mayr and O’Brien teaches wherein said processing device calculates a force at which said exercise apparatus was displaced with respect to said sensor device (Mahr: ¶ [0007], ¶ [0021], ¶ [0023], ¶ [0039]-[0040]).  
Regarding claim 7, Mahr in view of Mayr and O’Brien teaches wherein said processing device counts a number of times said apparatus is displaced from said sensor (Mahr: ¶ [0007], ¶ [0021]; Mayr: ¶ [0008], ¶ [0026]).  
Regarding claim 8, Mahr in view of Mayr and O’Brien teaches wherein said processing device is a mobile device (Mahr: ¶ [0021], ¶ [0023], ¶ [0038], claim 11).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mahr in view of Mayr and O’Brien as applied to claim 1 above, and further in view of Damman et al. (US 2015/0170530 A1).
Mahr in view of Mayr and O’Brien is silent about wherein said processing device displays an image of a suggested posture at which to perform an exercise.
Regarding claim 5, Damman teaches a system wherein a processing device displays an image of a suggested posture at which to perform an exercise (Figs. 24-27, ¶ [0093]-[0096]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahr’s invention in view of Mayr and O’Brien wherein a processing device displays an image of a suggested posture at which to perform an exercise as taught by Damman in order to inform and enable the user learn and perform exercises correctly to prevent potential injuries. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mahr in view of Mayr and O’Brien as applied to claim 1 above, and further in view of Etter et al. (US 2014/0287876 A1) and Damman et al. (US 2015/0170530 A1).
Regarding claim 6, Mahr as modified by Mayr and O’Brien, teaches wherein said processing device: calculates/determines a desired area within which the apparatus to be displaced from said sensor (Mahr: ¶ [0008] the processing device comparing the movement path/displacement path with an expected path/desired area; Mayr: target position range 23, ¶ [0006], ¶ [0023], ¶ [0026]), and displays a notification if a displacement path of said apparatus from said sensor is outside of said desired area (Mayr: ¶ [0006], ¶ [0023], ¶ [0026]).
Mahr in view of Mayr and O’Brien is silent about wherein said processing device: receives a user profile including a user height, calculates the desired area within which said apparatus is to be displaced from said sensor based on said user profile.
Regarding claim 6, Etter teaches a processing device receiving a user profile including a user height, and calculates a desired area (distance for the range of motion) within which an apparatus is to be displaced based on said user profile/user’s height (¶ [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahr’s invention in view of Mayr and O’Brien wherein the processing device receiving a user profile including a user height, and calculates a desired area within which an apparatus is to be displaced based on said user profile/user’s height as taught by Etter in order to provide the user exercises that are customized to each user for optimal benefit with lower risk of injury. 

Mahr in view of Mayr, O’Brien and Etter is silent about the processing device displays an image of a motion to perform as part of an exercise regimen. 
Regarding claim 6, Damman teaches wherein a processing device displays an image of a motion to perform as part of an exercise regimen (Figs. 24-27, ¶ [0093]-[0096]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahr’s invention in view of Mayr, O’Brien and Etter wherein the processing device displays an image of a motion to perform as part of an exercise regimen as taught by Damman in order to inform and enable the user learn and perform exercises correctly to prevent potential injuries.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grundy (US 2016/0023043 A1) in view of Etter et al. (US 2014/0287876 A1), Mayr (US 2012/0283080) and Srugo et al. (US 2016/0346617 A1).
Regarding claim 9, Grundy teaches a method of exercising comprising: installing an application (150, 190, 310) on a mobile processing device  having a screen (Figs. 1-3, ¶ [0014], ¶ [0023], ¶ [0031]-[0032], ¶ [0043]); entering a user profile into said application (¶ [0021]-[0022], ¶ [0036], ¶ [0043]); attaching a sensor on a user (120 (including 130, 140), Figs. 1-1B, ¶ [0020]-[0022]); attaching a tracking mechanism (160) on an exercise apparatus, said tracking mechanism having a motion sensor (accelerometer 171/181), and a transmitter (172/182); moving said exercise apparatus creating an action motion (Fig. 1, ¶ [0019]); generating an action motion data and transmitting said action motion data to said mobile processing device (¶ [0020], ¶ [0028], ¶ [0043], ¶ [0045], ¶ [0048]-[0051]); tracking said action motion on said mobile processing device via said application (¶ [0043], ¶ [0045], ¶ [0048]-[0051]).
Although Grundy teaches the user profile including user’s arm and leg’s length, Grundy is silent about the user profile including the user’s height, and calculating a calculated motion via said application based on said user profile, said calculated motion having an accepted deviation.
Regarding claim 9, Etter teaches a method comprising: inputting user’s height and calculating a calculated motion (appropriate distance for the range of motion) via an application/program of the controller based on said user profile (¶ [0038]) , said calculated motion having an accepted deviation (please note that the claim has not specified the boundaries of the “accepted” deviation. As such, under broadest reasonable interpretation, zero deviation can be considered an  accepted deviation). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Grundy’s invention wherein the user profile including the user’s height, and calculating a calculated motion via said application based on said user profile, said calculated motion having an accepted deviation as taught by Etter in order to provide the user exercises that are customized to each user for optimal benefit with lower risk of injury.
 
Grundy as modified by Etter is silent about the motion sensor being a gyroscope and receiving a notification via said mobile processing device if said action motion deviates from accepted deviation.
Regarding claim 9, Mayr teaches an exercising method comprising: attaching a tracking mechanism including a gyroscope, on an exercise apparatus (¶ [0010], the position sensor preferably has a gyroscope), and receiving a notification via a processing device/controller unit (21) if an action motion of the user deviates from accepted deviation of a calculated motion (23) (¶ [0023], ¶ [0026], please note that the claim has not specified the boundaries of the “accepted” deviation. As such, under broadest reasonable interpretation, zero deviation can be considered an accepted deviation. Also, please note that upon modification of Grundy’s invention in view of Etter with features of Mayr, such step can be performed via the mobile processing device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Grundy’s invention in view of Etter wherein the motion sensor is a gyroscope and receiving a notification via said mobile processing device if said action motion deviates from accepted deviation as taught by Mayr in order to provide for accurate motion/position measurements and prevent the user from performing exercises incorrectly and thereby getting injured and enable use of the device for rehabilitation exercises and guiding the user’s motion through such exercises.

Grundy in view of Etter and Mayr teaches the invention as substantially claimed. Although it is implied that the tracking mechanism of Grundy includes a processor, such is not specifically recited in Grundy. However, such limitation is taught by Srugo.
Regarding claim 9, Srugo teaches an exercising method comprising: attaching a tracking mechanism (i.e. 502) to an exercise apparatus (Fig. 5), said tracking mechanism having a gyroscope (524), a processor (528) and a transmitter (526, Fig. 5). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Grundy’s invention in view of Etter and Mayr such that the tracking mechanism includes a processor as taught by Srugo in order to process various data for calculation of other or more accurate and complex metrics and increase the efficiency of the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0200119 A1 to Sides, Jr. (pertinent to claim 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784